 Case 2:20-cv-02792-TLP-cgc Document 1 Filed 11/01/20 Page 1 of 5        PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


Christa Blackmon Williams                    Case No.:
a.k.a Christa Blackmon,

                Plaintiff,
                                             COMPLAINT
      vs.

Revenue Assurance Professionals, LLC         JURY DEMAND
d/b/a Consolidated Recovery Systems,
Inc., a foreign limited liability company,

                Defendant.


      NOW COMES THE PLAINTIFF, CHRISTA BLACKMON WILLIAMS

a.k.a. CHRISTA BLACKMON, BY AND THROUGH COUNSEL, and for her

Complaint against the Defendant, pleads as follows:

                                  JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                       VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Memphis, Shelby County, Tennessee.

   3. Venue is proper in the Western District of Tennessee, Western Division.
Case 2:20-cv-02792-TLP-cgc Document 1 Filed 11/01/20 Page 2 of 5        PageID 2




                                       PARTIES

 4. Plaintiff is a natural person residing in City of Memphis, Shelby County,

    Tennessee.

 5. The Defendant, Revenue Assurance Professionals, LLC d/b/a Consolidated

    Recovery Systems, is a foreign limited liability company that conducts

    business in the State of Tennessee.

                        GENERAL ALLEGATIONS

 6. Defendant is attempting to collect four consumer type debts allegedly owed

    by Plaintiff to Methodist Healthcare in the amount of $75.00 for each

    Alleged Debt.

 7. Plaintiff disputes the Alleged Debts.

 8. On March 7, 2020, Plaintiff obtained her Equifax credit disclosure and

    noticed Defendant reporting the Alleged Debts.

 9. On or about April 27, 2020, Plaintiff sent Defendant a letter disputing the

    Alleged Debts.

 10. On May 21, 2020, a prospective lender, Westlake Service Inc., obtained

    Plaintiff’s Equifax credit file.

 11. On May 23, 2020, three prospective lenders, Capital One, Ally Financial and

    Credco Consumer, obtained Plaintiff’s Equifax credit file.
Case 2:20-cv-02792-TLP-cgc Document 1 Filed 11/01/20 Page 3 of 5           PageID 3




 12. On May 30, 2020, a prospective lender, Comenity Capital, obtained

    Plaintiff’s Equifax credit file.

 13. On June 23, 2020, another prospective lender, Citibank North America,

    obtained Plaintiff’s Equifax credit file.

 14. On June 27, 2020, another prospective lender, The Home Depot Credit Card,

    obtained Plaintiff’s Equifax credit file.

 15. On July 22, 2020, Plaintiff obtained her Equifax credit disclosure, which

    showed Defendant last reported the tradeline reflected by the Alleged

    Debt to Equifax on July 1, 2020 and failed or refused to flag the tradeline as

    disputed, in violation of the FDCPA.

 16. In the credit reporting industry, data furnishers, such as the Defendant,

    communicate electronically with the credit bureaus.

 17. Defendant had more than ample time to instruct Experian, Equifax, and

    Trans Union to flag its trade line as Disputed.

 18. Defendant’s inaction to have its trade line on Plaintiff’s credit reports

    flagged as disputed was either negligent or willful.

 19. Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. Her credit report continues to be damaged due to the

    Defendant’s failure to properly report the associated trade line.
 Case 2:20-cv-02792-TLP-cgc Document 1 Filed 11/01/20 Page 4 of 5            PageID 4




   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff realleged paragraphs 1 through 19 as if recited verbatim.

   21. At all relevant times, Defendant, in the ordinary course of its business,

      regularly engaged in the practice of collecting debts on behalf of other

      individuals or entities.

   22. Plaintiff is a "consumer" for purposes of the FDCPA, and the accounts at

      issue in this case are consumer debts.

   23. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6).

   24. Defendant's foregoing acts in attempting to collect this alleged debt violated

      15 U.S.C. §1692e(8) by communicating to any person credit information,

      which is known to be false or should be known to be false, including failure

      to report a disputed debt as disputed.

   25. To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   26. Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for: .
 Case 2:20-cv-02792-TLP-cgc Document 1 Filed 11/01/20 Page 5 of 5   PageID 5




  a. Actual damages;

  b. Statutory damages; and

  c. Statutory costs and attorneys’ fees.



DATED: September 27, 2020




                                            /s/ Susan S. Lafferty
                                            SUSAN S. LAFFERTY, BPR #25961
                                            1321 Murfreesboro Pike, Suite 521
                                            Nashville, TN 37217
                                            ssl@laffertylawtn.com
                                            (615)878-1926
                                            Attorney for Plaintiff
                                            Christa Blackmon Williams a.k.a
                                            Christa Blackmon
